Exhibit 10.3

 

EMPLOYMENT AGREEMENT AMENDMENT

 

THIS EMPLOYMENT AGREEMENT AMENDMENT (the “Amendment”), is made on this 30th day
of December, 2008, by and between Nature’s Sunshine Products, Inc., a Utah
Corporation, having its principal place of business in Provo, Utah (“the
Company” or “NSP”) and Stephen M. Bunker (“Executive”).

 

The Company and Executive have entered into an Employment Agreement dated
December 21, 2007.

 

In order to ensure that such Employment Agreement complies with Internal Revenue
Code Section 409A, the Company and Executive agree to amend the Employment
Agreement as follows:

 


1.     SECTION 4 SHALL BE AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:


 

Each reimbursement must be made no later than the end of the Company’s fiscal
year following the fiscal year in which the expense was incurred.  All such
reimbursements shall be made no later than the end of the calendar year in which
the Executive separates from service with the Company, or if later, the
following March 15th.  The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in any other taxable year.

 


2.     SECTION 5.1.3 SHALL BE AMENDED BY ADDING THE FOLLOWING AT THE END
THEREOF:


 

In the event that Executive is required to include benefits received from the
health plan in his or her taxable income, the Company will reimburse Executive
for up to $6,000 of the tax liability.  Such reimbursement will be made no later
than the end of the calendar year following the year in which the amount is
includible in the Executive’s income.

 


3.     THE LAST SENTENCE OF SECTION 5.5 SHALL BE REPLACED WITH THE FOLLOWING:


 

“Incapacity” shall mean that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or that the Executive
has been determined to be totally disabled by the Social Security
Administration.

 

In addition, the parties agree that any other provisions of the Employment
Agreement shall be interpreted, if possible, so as to avoid a violation of
Internal Revenue Code Section 409A.

 

--------------------------------------------------------------------------------


 

Except to the extent modified by this Amendment, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

\s\ Douglas Faggioli

 

 

 

Title:

CEO/President

 

 

 

STEPHEN M. BUNKER

 

 

 

 

 

/s/ Stephen M. Bunker

 

Executive

 

2

--------------------------------------------------------------------------------